DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 10/12/20 are acknowledged.  Claims 1-10, 13-18 and 20-23 are pending.  Claims 11-12 and 19 are cancelled with the amendment of 10/12/20.
Prosecution on the merits commences for claims 1-10, 13-18 and 20-23.

PRIORITY
The instant application, filed 02/24/2020, is a CONTINUATION of US Application No. 15/141,123, filed 04/28/2016 (abandoned), which is a DIVISIONAL of US Application No. 14/531,110, filed 11/03/2014 (abandoned), which is a DIVISIONAL of US Patent No. 9,139,813, filed 4/15/2013, which is a DIVISIONAL of US Patent No. 8,435,788, filed 06/24/2010, which is a DIVISIONAL of US Patent No. 7,914,779, filed 10/29/2007, which is a CONTINUATION of US Patent No. 7,311,904, filed 02/13/2002, which claims priority to US Provisional Application No. 60/268,560, filed 02/14/2001.  Thus, the earliest possible priority for the instant claims is 02/14/2001.

CLAIMS
Independent claims 1, 13 and 16 are directed to methods and compositions utilizing a placenta:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Claim 1 is directed to methods of seeding “embryonic stem cells,” from a placenta, onto or into a tissue matrix:




Claim 13, a product-by-process claim, and claim 16 are directed to an isolated mammalian placenta, and methods of culturing an isolated mammalian placenta:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale





Claim 1 requires that cells obtained from a placenta are “embryonic stem cells,” whereas the cells obtained from a placenta in claim 13 are “embryonic-like cells.”
The instant published specification teaches:
“[0021] As used herein, the term ‘embryonic stem cell’ refers to a cell that is derived from the inner cell mass of a blastocyst (e.g., a 4- to 5-day-old human embryo) and that is pluripotent.”

“[0022] As used herein the term ‘embryonic-like stem cell’ refers to a cell that is not derived from the inner cell mass of a blastocyst.  As used herein, an ‘embryonic-like stem cell’ may also be referred to as a ‘placental stem cell.’  An embryonic-like stem cell, however, may be a pluripotent cell, a multipotent cell, or a committed progenitor cell.  According to the methods of the invention, embryonic-like stem cells derived from a placenta may be collected from the isolated placenta once it has been exsanguinated and perfused for a period of time sufficient to remove residual cells.”

“[0030] As used herein, the term ‘stem cell’ refers to a master cell that can reproduce indefinitely to form specialized cells of tissues and organs.  A stem cell is a developmentally pluripotent or multipotent cell.  A stem cell can divide to produce two daughter stem cells, or one daughter stem cell and one progenitor (‘transit’) cell, which then proliferates into the tissue’s mature fully formed cells.”

“[0023] As used herein, the term ‘exsanguinated’ or ‘exsanguination,’ when used with respect to the placenta, refers to the removal and/or draining of substantially all cord blood from the placenta.  In accordance with the present invention, exsanguination of the placenta can be achieved by, for example, but not by way of limitation, draining, gravity induced efflux, massaging, squeezing, pumping, etc. Exsanguination of the placenta may further be achieved by perfusing, rinsing or flushing the placenta with a fluid that may or may not contain agents, such as anticoagulants, to aid in the exsanguination of the placenta.”

“[0024] As used herein, the term ‘perfuse’ or ‘perfusion’ refers to the act of pouring or passaging a fluid over or through an organ or tissue, preferably the passage of fluid through an organ or tissue with sufficient force or pressure to remove any residual cells, e.g., non-attached cells from the organ or tissue.  As used herein, the term ‘perfusate’ refers to the fluid collected following its passage through an organ or tissue.”

PRODUCT-BY-PROCESS CLAIMS

As stated above, claim 13 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  See MPEP 2113.

Claim 13 recites “An isolated mammalian placenta comprising a mammalian placenta that has been expelled from the body of the mammalian, exsanguinated and perfused with perfusion solution to obtain embryonic-like cells.”
For the purposes of patentability, claim 13 is interpreted as an isolated mammalian placenta, which is substantially free of cord blood.  The phrases “that has been expelled from the body” reads on isolated.  And “exsanguinated and perfused with perfection solution” results in the substantial loss of cord blood, as taught by paragraphs [0023]-[0024] of the specification.  The phrase “to obtain embryonic-like cells” appears to be a contingent limitation of the claim and does not structurally limit the claim (MPEP 2111.04).
Information Disclosure Statement
In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. The provisions of 37 CFR 1.97 and 37 CFR 1.98  provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56.
The 29 NPL references submitted to the Office on 6/15/2012 were not submitted with an accompanying information disclosure statement, as required by 37 CFR 1.97 and 37 CFR 1.98.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and submitted as a separate paper.  37 CFR 1.98(b) further states, “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the information being submitted was published. See MPEP § 707.05(e), for more information on data that should be used when citing publications and electronic documents.”
Therefore, the 29 NPL references submitted to the Office on 6/15/2012 have not been considered.
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15, 17-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18, 20 and 21 recite the phrase “placental stem cell” which are produced from isolated mammalian placenta.  Thus, the claims encompass a large genus of “placental stem cells” which are produced as a result of culturing the mammalian placenta of claim 16.
A claimed genus may be satisfied through sufficient descriptions of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with known or disclosed correlation between function and structure. MPEP 2163(3)a(II). The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. In order to show possession of the claimed genus, the specification must provide an adequate description of the structure(s) encompasses by the claim that would predictably be produced by the claimed method, and/or demonstrate that the minimal structural requirements of “placental stem cells” are defined or known in the art.  
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
The instant specification does not define the minimal structural requirements of a “placental stem cell.”  Paragraph [0022] of the published instant specification teaches a “placental stem cell” as equivalent to “embryonic-like stem cell”:
“As used herein the term ‘embryonic-like stem cell’ refers to a cell that is not derived from the inner cell mass of a blastocyst.  As used herein, an ‘embryonic-like stem cell’ may also be referred to as a ‘placental stem cell.’  An embryonic-like stem cell, however, may be a pluripotent cell, a multipotent cell, or a committed progenitor cell.  According to the methods of the invention, embryonic-like stem cells derived from a placenta may be collected from the isolated placenta once it has been exsanguinated and perfused for a period of time sufficient to remove residual cells.”

The specification later teaches “stem cell” at paragraph [0030]:
“As used herein, the term ‘stem cell’ refers to a master cell that can reproduce indefinitely to form specialized cells of tissues and organs.  A stem cell is a developmentally pluripotent or multipotent cell.  A stem cell can divide to produce two daughter stem cells, or one daughter stem cell and one progenitor (‘transit’) cell, which then proliferates into the tissue’s mature fully formed cells.”

The teaching at paragraph [0030] appears to encompass any cell capable of self-renewal (reproduce indefinitely) that is not fully differentiated, but capable of further differentiation, as a “stem cell.”
Paragraphs [0012], [0108] and [0110] disclose placental stem cells may comprise a variety of cell surface markers, but these sections do not define a placental stem cell.
The teachings at paragraphs [0012], [0022], [0030], [108] and [110] do not provide any teaching to clearly define the minimal structural requirements of a placental stem cell or an embryonic-like stem cell.  
There are no working examples which clearly identify the minimal requirements of a placental stem cell derived from a placenta. Example 2 discloses the mononuclear cell fraction of a mixed cell populations recovered from the perfusion of a placenta are isolated (paragraph [0161]).  The mononuclear cells were subjected to “differential trypsinization” to isolate fibroblastoid (mesenchymal) cells, which were subcultured and visually compared to bone marrow-derived MSC (paragraphs [0161], and [0164]).
“The fibroblastoid cells, appearing last as clusters, were candidates for MSC (mesenchymal stem cells) and were isolated by differential trypsinization and subcultured in secondary flasks. Phase microscopy of the rounded cells, after trypsinization, revealed that the cells were highly granulated; indistinguishable from the bone marrow-derived MSC produced in the laboratory or purchased from BioWhittaker.  When subcultured, the placenta-derived embryonic-like stem cells, in contrast to their earlier phase, adhered within hours, assumed characteristic fibroblastoid shape, and formed a growth patter identical to the reference bone marrow-derived MSC.” (paragraph [0164]).   

Flow cytometry was performed “selected on the basis of known markers for bone marrow-derived MSC (mesenchymal stem cells)” at paragraph [0162], but none of the example, specification or drawings disclose what markers were actually used.  
The working examples do not show that the isolated embryonic-like stem cells are capable of unlimited replication.  The working examples do not show that the embryonic-like stem cells are capable of further differentiation beyond MSC.  The working examples do not appear to isolate more than one cell population. 
Thus, nothing in the specification or the working examples provide the minimal structural requirements which would aid a skilled artisan to clearly identify a genus of cells encompassed by “placental stem cells” recited within the specification.
The art is unpredictable:
The art, both before and after the earliest filing date of the instant application likewise struggled to clearly define the minimal requirements of a “stem” cell.  For example, Morrison discloses the exact constitutes of a stem cell is ambiguous, that different people define stem cells in different ways (See, Morrison et al,. Regulatory Mechanisms in Stem Cell Biology.  Cell, 1997.  88: 287-298, at Abstract).  Further, Morrison highlights properties associated with stem cells, such as self-renewal, differentiation potential, asymmetric cell division, clonal regeneration “are exhibited by stem cells in some tissues or organisms, but not in others” which “illustrates the difficulty in arriving at a universally applicable definition of a stem cell” (page 287, second column).  Morrison also teaches defining stem cells by their alleged capacity for unlimited self-renewal is flawed, as not all stem cells have unlimited self-renewal potential or capacity (page 288, first column). Morrison suggests a minimalist definition of stem cells “is that stem cells have the capacity both to self-renew and to generate differentiated progeny” (abstract) and “that stem cells include all self-renewing progenitor cells that have the broadest developmental potential available within a particular tissue at a particular time” (page 288, second column).
Seaberg disagrees with Morrison’s broad, minimalistic definition of stem cells.  Seaberg explains “stem cells” have been held as distinct populations of cells from “progenitor cells” in the art based on “rigorous definitions” and “precise, classifying nomenclature for the varied and distinct cell types that exist along the cell lineage of a given tissue” (See, Seaberg et al., Stem and Progenitor Cells; The Premature Desertion of Rigorous Definitions.  Trends in Neuroscience, 26(3): 125-131), at Abstract, page 125, first column).    Seaberg discloses “stem cells” must demonstrate and maintain unlimited self-renewal and multipotentiality, whereas “progenitor cells” are proliferative cells with a limited capacity for self-renewal and are often unipotent, but cannot maintain self-renewal and multipotentiality (See Abstract, page 128, Table 1). Seaberg argues broadening the definition of “stem cell” -- to include cells such as progenitor cells-- blurs the distinction between stem cells originating in different tissues, between stem cells and progenitor cells within a single tissue, and ultimately may reduce identifying meaningful differences between cell populations (page 125, second column).  
Thus, the art shows defining “stem cells” is difficult, that there is no agreement in the prior art for the minimal definition of a stem cell, and the functional properties of one type of stem cell is not predictably replicated in a different type of stem cell.  
Given that the instant specification fails to define the genus of “placental stem cells”, provides a single working example, and the unpredictability in the art regarding identifying and defining stem cells, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of a representative number of species of “placental stem cells” as claimed.  
Claims 13 and 17 recite the phrase, “embryonic-like cells” which are obtained or produced from isolated mammalian placenta.  Thus, the claims encompass a genus of cells which are “embryonic-like.”
The specification does not define the phrase “embryonic-like cells” which provides the minimal structural requirements necessary to identify a cell as “embryonic like.”  The specification does not define the term, nor are there working examples that are drawn to “embryonic like” cells.  Further the Examiner is unable to find a well-accepted definition for “embryonic-like cells” within the prior art.  
To the extent that claims 13 and 17 comprise a typographical error, and should recite, “embryonic-like stem cells,” the claims are rejected for the same reasons as stated above for claims 18, 20 and 21, because the instant specification teaches “placental stem cells” are equivalent to “embryonic-like stem cells” at paragraph [0022]).
Claim 21 is included in the rejection because it depends from a rejected claim.

Claim Rejections - 35 USC § 112(b) - indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13-15, 17-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated above, claim 1 is directed to, at least, “A method of manufacturing a tissue matrix…..comprising: collecting embryonic stem cells from a placenta which has been treated to remove residual cord blood…”
As an initial matter, claim 1 recites, “collecting embryonic stem cells from a placenta” which is unclear. The instant specification teaches embryonic stem cells are derived from the inner cell mass of a blastocyst (e.g., a 4- to 5-day-old human embryo) and that is pluripotent (paragraph [0021]).  Thus, it is unclear whether the embryonic stem cells of claim 1 are the embryonic stem cells according to the specification at paragraph [0021] or a different population of embryonic stem cells?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 2 recites, “further comprising perfusing a placenta which has been drained of cord blood with an anticoagulant solution to flush out residual cells and perfusion liquid…” which is indefinite.
It is unclear whether “a placenta” of claim 2 is in addition to the placenta of claim 1?  Or is the claim attempting to require wherein the placenta of claim 1 is further subjected to a perfusion step?
It is unclear if the “residual cells” of claim 2, line 2, is referring to the residual blood of claim 1, which must necessarily comprise cells?  Or if the claim is attempting to flush out some other “residual cell” population from the population?  And if so, which ones?
Claim 2 recites the limitation "perfusion liquid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the anticoagulant solution" in lines 1-2.  Claim 4 is dependent upon claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said residual cells” in line 1. Claim 5 is dependent upon claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said …. perfusion liquid” in line 1. Claim 5 is dependent upon claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said residual perfusion liquid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation wherein the tissue matrix is washed “to assure” removal of cellular and extracellular debris, which is indefinite.  The claim requires wherein the extent of washing is subjective to the user.  The specification does not supply a standard for measuring the scope of when washing is sufficient to “assure” removal of debris. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  The skilled artisan would not know the metes and bounds of the claimed invention.  See MPEP 2173.05(b)IV.
Claim 13 recites, “An isolated mammalian placenta comprising a mammalian placenta that has been expelled from the body of the mammalian, exsanguinated and perfused with perfusion solution to obtain embryonic-like cells” which is indefinite.
Initially, the phrase “embryonic-like cells” is indefinite.  The specification does not define the term, nor is the Examiner able to find a well-accepted definition for “embryonic-like cells” within the prior art.  As such, the skilled artisan would not know the metes and bounds of the claimed invention.
Claim 13 is further unclear as to what the structural requirements of the product-by-process claim are.  For example, the composition is directed to “An isolated mammalian placenta,” but later recites “to obtain embryonic-like cells.”  It is not clear whether the phrase “to obtain embryonic-like cells” is a step of the product-by-process, or if the “to obtain embryonic-like cells” is the process of using the isolated placenta, or a contingent limitation of the claim?
To the extent that the “to obtain embryonic-like cells” is a step of the product-by-process: 
It is unclear if the isolated mammalian placenta, following perfusion, comprises the embryonic like cells (e.g., an isolated mammalian placenta comprising: providing a mammalian placenta that has been expelled from the body of the mammal, exsanguinating the placenta, and perfusing the placenta with a perfusion solution, wherein the isolated mammalian placenta comprises embryonic-like cells), or if the isolated mammalian placenta has been flushed of embryonic-like cells following perfusion, such that no embryonic-like cells remain in the placenta (e.g., an isolated mammalian placenta comprising: providing a mammalian placenta that has been expelled from the body of the mammal, exsanguinating the placenta, and perfusing the placenta with a perfusion solution to remove embryonic-like cells from the placenta, wherein the isolated mammalian placenta is free of embryonic-like cells?)  The claim is not made clear in light of the specification which teaches embryonic-like stem cells can be collected from perfusion solution passed through the placenta (paragraphs [0076]-[0104]).
To the extent that the “to obtain embryonic-like cells” is the process of using the isolated placenta, a single claim that claims both a product or apparatus and the method steps of using said product or apparatus is indefinite under 35 U.S.C. § 112, second paragraph. MPEP2173.05(p).  In this case, the claims are drawn to “an isolated mammalian placenta” and method steps of using the placenta “to obtain embryonic-like cells.”
Another interpretation of the phrase “to obtain embryonic-like cells” is that the phrase is a contingent limitation, which does not further limit the claim structurally.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP 211.04.
Because there are multiple interpretations of the claimed phrase “to obtain embryonic-like cells” renders the claim indefinite, because a skilled artisan would not know the metes and bounds of the claimed invention.
Claim 14 requires, “the isolated mammalian placenta of claim 13 that has been stored after expulsion from the uterus” which is unclear.  The term “stored” is not defined in the specification.  Further, it is not clear whether the claim is a step of the product-by-process, and if so, where in the process?  Is the isolated placenta “stored” after expulsion but before exsanguination? Is the isolated placenta, that has been exsanguinated and perfused stored?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 15 requires, “the isolated mammalian placenta of claim 13 that has been incubated to allow for the production of cells therefrom” which is unclear.  It is not clear whether the claim is a step of the product-by-process, and if so, where in the process?  Is the isolated placenta “incubated” after expulsion but before exsanguination? Is the isolated placenta “incubated” after expulsion but before exsanguination?  Further the claimed limitation of “to allow” for the production of cells therefrom is confusing.  Are there cells produced?  Or is the claim simply providing an environment suitable for allowing cells to be produced?  Is the claimed limitation “for the production of cells therefrom” an attempt to further modify the phrase “to obtain embryonic-like cells” of claim 13?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 17 recites “embryonic-like cells” which is indefinite.  The specification does not define the term, nor is the Examiner able to find a well-accepted definition for “embryonic-like cells” within the prior art.  As such, the skilled artisan would not know the metes and bounds of the claimed invention.
Claim 18 recites, an isolated “placental stem cell” which is indefinite.  The instant specification teaches “placental stem cell” at paragraph [0022], as equivalent to “embryonic-like stem cell”:
“As used herein the term ‘embryonic-like stem cell’ refers to a cell that is not derived from the inner cell mass of a blastocyst.  As used herein, an ‘embryonic-like stem cell’ may also be referred to as a ‘placental stem cell.’  An embryonic-like stem cell, however, may be a pluripotent cell, a multipotent cell, or a committed progenitor cell.  According to the methods of the invention, embryonic-like stem cells derived from a placenta may be collected from the isolated placenta once it has been exsanguinated and perfused for a period of time sufficient to remove residual cells.”

The specification later teaches “stem cell” at paragraph [0030]:
“As used herein, the term ‘stem cell’ refers to a master cell that can reproduce indefinitely to form specialized cells of tissues and organs.  A stem cell is a developmentally pluripotent or multipotent cell.  A stem cell can divide to produce two daughter stem cells, or one daughter stem cell and one progenitor (‘transit’) cell, which then proliferates into the tissue’s mature fully formed cells.”

The teaching at paragraph [0030] appears to encompass any cell capable of replication that is not fully differentiated, but capable of further differentiation, as a “stem cell.”  
The teachings at paragraphs [0022] and [0030] do not provide any teaching to clearly define what a placental stem cell or an embryonic-like stem cell, derived from a placenta, minimally encompasses.  Further, the teachings provided would include a committed progenitor cell as a “placental stem cell.”
Seaberg explains “stem cells” have been held as distinct populations of cells from “progenitor cells” in the art based on “rigorous definitions” and “precise, classifying nomenclature for the varied and distinct cell types that exist along the cell lineage of a given tissue” (See, Seaberg et al., Stem and Progenitor Cells; The Premature Desertion of Rigorous Definitions.  Trends in Neuroscience, 26(3): 125-131), at Abstract, page 125, first column).    Seaberg discloses “stem cells” must demonstrate and maintain unlimited self-renewal and multipotentiality, whereas “progenitor cells” are proliferative cells with a limited capacity for self-renewal and are often unipotent, but cannot maintain self-renewal and multipotentiality (See Abstract, page 128, Table 1).
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.  MPEP2173.05(a).
As iterated above in the 112(a) Written Description rejection, the term “placental stem cell” is not adequately described in the instant specification, nor is there an art recognized structure-function correlation.  Further, the art is unpredictable with regard to defining stem cells generally, and Seaberg argues broadening the definition of “stem cell” -- to include cells such as progenitor cells-- blurs the distinction between stem cells originating in different tissues, between stem cells and progenitor cells within a single tissue, and ultimately may reduce identifying meaningful differences between cell populations (page 125, second column).  
Because the phrase “placental stem cell” is not clearly defined in the specification, the phrase would encompass embodiments which can be considered outside the scope of a stem cell, and the prior art teaches defining stem cells is unpredictable, the skilled artisan would not know the metes and bounds of the claimed invention. 
Claims 20 and 21 recite the phrase “placental stem cell” and are indefinite for the same reasons as stated above for claim 18.
Further with regard to claims 13 and 17, which as discussed above recite the phrase, “embryonic-like cells,” to the extent that the claims comprise a typographical error, and should have recited “embryonic-like stem cells”, the claims are rejected as indefinite for the same reasons as stated above for claim 18, and the recitation of the phrase “placental stem cell.”
Claim 18 is further indefinite because claim 18, which is dependent upon claim 16, is directed to “An isolated placental stem cell produced by the method of claim 16.”  However, claim 16 does not require the production of any cells from the mammalian placenta.  Thus, a skilled artisan would not know the metes and bounds of the claimed invention.
Claim 20, which is dependent upon claim 16, is directed to “A pharmaceutical composition comprising an isolated placental stem cell obtained by the method of claim 16.”  However, claim 16 does not require the production of any cells from the mammalian placenta.  Thus, a skilled artisan would not know the metes and bounds of the claimed invention.
Claim 21, which is dependent upon claim 17, is directed to “A pharmaceutical composition comprising an isolated placental stem cell obtained by the method of claim 17.  However, claim 17 requires the placenta is incubated to allow for the production of “embryonic-like cells” from the mammalian placenta.  Thus, it is not clear whether the “an isolated placental stem cell” of claim 21 is part of the “embryonic-like cells” of claim 17, or an additional cell? A skilled artisan would not know the metes and bounds of the claimed invention.
Claims 3, 9-10 and 22-23 are rejected because they depend from a rejected claim.

For the purposes of prosecution, in light of the 112(b) rejections above, “embryonic-like cells” and “placental stem cells” recited in the claims are interpreted as any cell derived from a placenta that is capable of replication, is not fully differentiated, but is capable of further differentiation, which appears to be consistent with the teachings of the instant specification at paragraphs [0022] and [0030].

For the purposes of prosecution, claim 13 is interpreted as “an isolated mammalian placenta, which is substantially free of cord blood.”


Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed to, “A method of manufacturing a tissue matrix for implantation into a patient, comprising: collecting embryonic stem cells from a placenta which has been treated to remove residual cord blood and seeding said collected stem cells onto or into a tissue matrix for implantation into a patient.”
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The breadth of the claims/the nature of the invention
 The claim is directed to a method of seeding embryonic stem cells onto or into a tissue matrix, by “collecting embryonic stem cells from a placenta.” Thus, the embryonic stem cells of the claim are derived from the placenta.  
The amount of direction provided by the inventor; the existence of working examples
The instant specification does not teach or suggest collecting embryonic stem cells from a placenta.  The instant specification teaches embryonic stem cells are derived from the inner cell mass of a blastocyst (e.g., a 4- to 5-day-old human embryo) and that is pluripotent (paragraph [0021]).  The specification further discloses that embryonic-like stem cells are derived from the placenta (paragraph [0022]).  The specification does not disclose how to obtain embryonic stem cells from placenta. There are no working examples wherein “embryonic stem cells” are obtained from a placenta. 
The state of the prior art/ the level of predictability in the art
There is no disclosure in the prior art of obtaining embryonic stem cells from placental tissue at the time of the invention or later. Thus, the art is unpredictable.
The level of one of ordinary skill
The level of skill in the art is high, of a PhD or MD. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the lack of teaching in the specification and the unpredictability in the art, it would require undue experimentation in order to make and use the invention.
Conclusion
Taken together, the claimed invention fails to comply with the enablement requirement for the reasons stated above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. 
The test for 101 eligibility of judicial exceptions can be found at MPEP 2106:
“First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter.”

“Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013).”

“The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. See Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test, is discussed in further detail in subsection III, below. The first part of the Mayo test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception). Id. If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claim recites additional elements that amount to significantly more than the judicial exception. Id. citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). The Supreme Court has described the second part of the test as the "search for an 'inventive concept'". Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).”

Examiners should determine whether a claim satisfies the criteria for subject matter eligibility by evaluating the following steps outlined in a flow chart at MPEP 2106(III) and 2106.04(II)(A):
Step 1: is the Claim to a process, machine, manufacture or composition of matter?  If Yes, proceed to Step 2A;
Step 2A, prong one: Is the Claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?  If Yes, proceed to Step 2A, prong two;
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  If No, proceed to Step 2B;
Step 2B: Does the claim recite additional elements that amount to significantly more (an inventive concept) than the judicial exception?  If No, the claim is not eligible subject matter under 35 USC 101.

Claim 13 is directed to, “An isolated mammalian placenta comprising a mammalian placenta that has been expelled from the body of the mammalian, exsanguinated and perfused with perfusion solution to obtain embryonic-like cells.”
With regard to Step 1:  the claim is directed to a composition of matter.
With regard to Step 2A, prong one: YES, the claim is directed to a natural phenomenon (product of nature):  the claim encompasses a naturally occurring isolated mammalian placenta that has been exsanguinated and perfused.
With regard to Step 2A, prong two: No, the claim does not include any additional elements beyond the judicial exception.  No, the claim does not integrate the additional elements into a practical application. The recitation of “to obtain embryonic-like cells” does not provide any additional elements beyond the judicial exception, nor integrate the additional elements into a practical application.
With regard to Step 2B: No, the claim does not provide any additional elements, and thus does not provide an inventive concept.
Taken together, the claim encompasses a naturally occurring isolated mammalian placenta that has been exsanguinated and perfused, which is not markedly different from its naturally occurring counterpart in its natural state. This judicial exception is not integrated into a practical application because the claim does not encompass/claim any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not encompass/claim any additional elements.
Because the claim is directed to a natural product without significantly more, nor is integrated into a practical application, as iterated above, the claim is not patent eligible.
Claims 14 and 15 are included in the rejection because they depend from claim 13 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 16 is directed to, “A method of culturing an isolated mammalian placenta comprising obtaining a placenta after expulsion from the uterus, exsanguinating the placenta, and perfusing the placenta to obtain said isolated mammalian placenta.”
With regard to Step 1:  the claim is directed to a method.
With regard to Step 2A, prong one: YES, the claim is directed to a natural phenomenon (product of nature):  the claim encompasses a naturally occurring isolated mammalian placenta that has been exsanguinated and perfused
With regard to Step 2A, prong two: No, the claim does not include any additional elements beyond the judicial exception.  No, the claim does not integrate the additional elements into a practical application. The recitation of “to obtain said isolated mammalian placenta” does not provide any additional elements beyond the judicial exception, nor integrate the additional elements into a practical application.
With regard to Step 2B: No, the claim does not provide any additional elements, and thus does not provide an inventive concept.
Taken together, the claim encompasses a naturally occurring isolated mammalian placenta that has been exsanguinated and perfused, which is not markedly different from its naturally occurring counterpart in its natural state. This judicial exception is not integrated into a practical application because the claim does not encompass/claim any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not encompass/claim any additional elements.
Because the claim is directed to a natural product without significantly more, nor is integrated into a practical application, as iterated above, the claim is not patent eligible.
Claims 17-18 and 20-21 are included in the rejection because they depend from claim 16 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not encompass/claim any additional elements.  The inclusion of cells isolated from the placenta into a pharmaceutical composition, such as recited in claims 18, 20-21 do not add additional elements sufficient to amount to significantly more than the judicial exception.

INTERPRETATION OF CLAIMS FOR THE PURPOSES OF PRIOR ART
In light of the analysis and rejections of the claims above, in order to advance prosecution, independent claims 13-18 and 20-21 are interpreted accordingly:
Claim 13 is interpreted as, “an isolated mammalian placenta, which is substantially free of cord blood” for the reasons stated above.
Claim 16 is directed to “A method of culturing an isolated mammalian placenta comprising obtaining a placenta after expulsion from the uterus, exsanguinating the placenta, and perfusing the placenta to obtain said isolated mammalian placenta.”  With regard to claim 16, the phrase “obtaining a placenta after expulsion from the uterus” requires obtaining an isolated placenta.  The phrase “after expulsion from the uterus” does not appear to provide any structural or functional limitation to the claim, based on the claims or the specification, other than the placenta is isolated from the mother.
For the purposes of prosecution, in light of the 112(b) rejections above, “embryonic-like cells” and “placental stem cells” recited in the claims are interpreted as any cell derived from a placenta that is capable of replication, is not fully differentiated, but is capable of further differentiation, which appears to be consistent with the teachings of the instant specification at paragraphs [0022] and [0030].

Claim Rejections - 35 USC § 102 (b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Drake, Belinda L., The Immunobiology of Murine Trophoblast.  Thesis, 1986. 249 pages.
With regard to claim 13, Drake discloses perfusing murine placentas, in situ, with heparinized PBS, which are then excised from the body (Pages 45-47).  “The blood was displaced by perfusion with warm, heparinized (5000 units/750 ml) PBS (6 ml/min) for 5-10 minutes until the placentae appeared pale” (page 46).  Thus, Drake anticipates claim 13.
With regard to claim 14, Drake discloses the isolated perfused placenta are placed in HBSS, and are thus stored (page 46).

Claims 13-14, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schneider, Henning. (1995). Techniques: In Vitro Perfusion of Human Placenta. In B., V., Rama Sastry (Ed.), Placental Toxicology (1st Edition, Pages 1-25). CRC Press. 
With regard to claims 13 and 16, Schneider discloses culturing a human placenta, comprising perfusing human placentas, after vaginal delivery or cesarean section, with a perfusate (pages 3-5).  “A light appearance of the decidual surface identifies the region where the villi have been rinsed free of blood by the fetal perfusion circuit” (page 3).  Thus, Schneider anticipates claims 13 and 16.
With regard to claim 14, Schneider discloses the isolated placenta are placed in saline, before, after perfusion, and are thus stored (page 3).

Claim(s) 13-14 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 5,716,794 to Tjota, as evidenced by Deans, et al.  Mesenchymal Stem Cells: Biology and Potential Clinical Uses.  Experimental Hematology, 2000.  28: 875-884.
With regard to claims 13 and 16, Tjota discloses methods of culturing a human placenta comprising obtaining an isolated human placenta, perfusing the placenta with HEPES buffer for ½ hour, followed by a perfusion of collagenase for one hour (Examples 1-2, lines 33-37).  The perfusion method of Tjota reads on exsanguination and perfusion as claimed.  Thus, Tjota anticipates claims 13 and 16.
With regard to claim 14, Tjota discloses the isolated placenta are placed in HEPES buffer before perfusion, and are thus stored (column 9, lines 21-24, lines 32).
With regard to claim 18, Tjota discloses the isolated placenta, following perfusion, are minced and subcultured on adherent plates to produce isolated “placental stromal cell” lines (Examples 2-3).  The placenta stromal cells are capable of replication (column 9, lines 60-63).  Deans is cited solely as evidence to show that stromal cells are mesenchymal stem cells, which are replicating multipotent cells capable of further differentiation (abstract, pages 875-877). Deans shows stromal cells are the nonhematopoietic adherent cell population (Page 877). Thus, the “placental stromal cell” lines established by adherent culture of Tjota are encompassed by the claimed “placental stem cell” absent evidence to the contrary.


Claim Rejections - 35 USC § 102 (a) and (e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 13-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by WO 00/61166A1 to Brasile.  Brasile was published October 19, 2000.  The earliest priority for the instant application is February 15, 2001.  Thus, Brasile qualifies both as 102(a) and 102(e) prior art.
With regard to claims 13 and 16, Brasile discloses methods of culturing whole organs, including human placenta within a metabolic support system (EMS) comprising obtaining an isolated human placenta and perfusing the placenta to exsanguinate the isolated placenta (Abstract, Example 4, page 28).  See also pages 4, 6-18, 24-25). The perfusion method of Brasile reads on exsanguination and perfusion as claimed.  Thus, Brasile anticipates claims 13 and 16.
With regard to claim 14, Brasile discloses the isolated organs can be stored (pages 9, 36-37).
With regard to claim 15, Brasile discloses the isolated exsanguinated placenta is cultured for 22 hours, which allowed for the culture of viable placental cells (Example 4, Table 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 00/61166A1 to Brasile in view of US Patent No. 5,716,794 to Tjota, and Deans, et al.  Mesenchymal Stem Cells: Biology and Potential Clinical Uses.  Experimental Hematology, 2000.  28: 875-884.  Claims 16-18 encompass embodiments wherein isolated placental stem cells (i.e. embryonic-like stem cells) are isolated from the isolated exsanguinated and perfused placenta of claim 16.  Claims 20 and 21 encompass embodiments wherein the isolated placental stem cells are formulated as a pharmaceutical composition.  The instant specification discloses pharmaceutical encompasses suitable for administration to humans (paragraph [0109]). 
With regard to claim 16, Brasile discloses methods of culturing whole organs, including a human placenta within a metabolic support system (EMS) comprising obtaining an isolated human placenta and perfusing the placenta to exsanguinate the isolated placenta (Abstract, Example 4, page 28).  See also pages 4, 6-18, 24-25). The perfusion method of Brasile reads on exsanguination and perfusion as claimed.  Thus, Brasile anticipates claim 16.
Brasile discloses its EMS system allows for the removal of blood within the organ or section of anatomy and refills the vascular and pericellular spaces, maintains pH, PaO2, temperature, osmolarity, and hydrostatic pressure, and delivers adequate substrate to support the metabolism necessary for cellular integrity to maintain or preserve the organ ex vivo for days, which minimizes and repairs damage due to ischemia (pages 4, 9-10, 47).
With regard to claims 17-18 and 20-21, Brasile discloses the isolated exsanguinated placenta is cultured for 22 hours, which allowed for the culture of viable placental cells (Example 4, Table 4).  However, Brasile does not show that the viable placental cells isolated following culture are placental stem cells, or are formulated as a pharmaceutical composition as required in claims 17-18 and 20-21.
Tjota discloses methods of culturing a human placenta comprising obtaining an isolated human placenta, perfusing the placenta with HEPES buffer for ½ hour, followed by a perfusion of collagenase for one hour (Examples 1-2, lines 33-37).  The perfusion method of Tjota reads on exsanguination and perfusion as claimed.  
Tjota discloses the isolated placenta, following perfusion, are minced and subcultured on adherent plates to produce isolated “placental stromal cell” lines (Examples 2-3).  The placenta stromal cells are capable of replication (column 9, lines 60-63).  
Deans teaches that stromal cells are mesenchymal stem cells, which are replicating multipotent cells capable of further differentiation (abstract, pages 875-877). Deans shows stromal cells are the nonhematopoietic adherent cell population (Page 877).  Thus, Deans established “placental stromal cell” lines established by adherent culture of Tjota are encompassed by the claimed “placental stem cell.”
Deans discloses isolated stromal cells can be used for therapeutic purposes, and administered in vivo, including humans (Abstract, pages 881-882). Thus, Deans establishes isolated stromal cells are known to be formulated as pharmaceutical compositions.
It would have been obvious to combine the methods of Brasile and Tjota to generate isolated placental stromal cells, including pharmaceutical formulations.  A skilled artisan would have been motivated to generate the placental stromal cells of Tjota by initially using the perfusion system of Brasile because 1) Brasile discloses its EMS system allows for the maintenance and preservation of the organ ex vivo for days, which minimizes and repairs damage due to ischemia (pages 4, 9-10 and 47) and 2) Dean discloses isolated stromal cells have therapeutic applications. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as generating placental stem cells from exsanguinated placenta was known in the art at the time of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejections are separated into two groupings: those priority (i.e “parent”) patents from which the instant Application has a DIRECT priority claim; and those patents and pending Applications which share an inventive entity or assignee.  The distinction is made because those patents from which the instant Application has a DIRECT priority claim **may** be shielded from a double patenting rejection IF specific requirements are made:
35 U.S.C. 121 (pre-AIA )   Divisional applications
If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions. If the other invention is made the subject of a divisional application which complies with the requirements of section 120  of this title it shall be entitled to the benefit of the filing date of the original application. A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application. If a divisional application is directed solely to subject matter described and claimed in the original application as filed, the Director may dispense with signing and execution by the inventor. The validity of a patent shall not be questioned for failure of the Director to require the application to be restricted to one invention.
And MPEP804.02 II:
A nonstatutory double patenting rejection may also be avoided if consonance between the originally restricted inventions is maintained in a divisional application. "Section 121  shields claims against a double patenting challenge if consonance exists between the divided groups of claims and an earlier restriction requirement." Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1381, 68 USPQ2d 1865, 1871 (Fed. Cir. 2003). "Consonance requires that the line of demarcation between the ‘independent and distinct inventions’ that prompted the restriction requirement be maintained ... Where that line is crossed the prohibition of the third sentence of Section 121 does not apply." Symbol Techs, Inc. v. Opticon, Inc., 935 F.2d 1569, 1579, 19 USPQ2d 1241, 1249 (Fed. Cir. 1991) (quoting Gerber Garment Technology Inc. v. Lectra Systems Inc., 916 F.2d 683, 688, 16 USPQ2d 1436, 1440 (Fed. Cir. 1990)). "However, even if such consonance is lost, double patenting does not follow if the requirements of Section 121  are met or if the claims are in fact patentably distinct … The purpose of Section 121  is to accommodate administrative convenience and to protect the patentee from technical flaws based on this unappealable examination practice." Applied Materials Inc. v. Advanced Semiconductor Materials, 98 F.3d 1563, 1568, 40 USPQ2d 1481, 1484 (Fed. Cir. 1996).

Thus, 35 U.S.C. 121 discloses a DIVISIONAL application is barred from being subjected to a double patenting rejection ONLY when the Divisional application was 1) filed as a DIRECT result of a restriction requirement; and 2) if the claims of the DIVISIONAL application are of the same scope of the original restriction requirement.  Otherwise, the 35 U.S.C. 121 does not apply -- including, for example, DIVISIONAL applications which are filed voluntarily.  See also MPEP 804.01.

Double Patenting Rejections over Patents from which the instant Application claims direct priority:

As mentioned above, this application, is a CONTINUATION of 
15/141,123, now ABANDONED; which is a DIVISIONAL
14/531,110, now ABANDONED; which is a DIVISIONAL of 
US Patent No. 9,139,813, which is a DIVISIONAL of 
US Patent No. 8,435,788 , which is a DIVISIONAL of 
US Patent No. 7,914,779, which is a CONTINUATION of 
US Patent No. 7,311,904.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 7,311,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the patented claims.
Instant claims 1-10 and 22-23 are directed to methods of making synthetic or decellularized matrix seeded with isolated placental stem cells, wherein the stem cells been isolated from a placenta which has been treated to remove cord blood.
Claim 3 of US Patent No. 7,311,904 is directed to methods of making a synthetic or decellularized matrix seeded with isolated placental stem cells, the stem cells have been isolated from a placenta which has been treated to remove cord blood, and wherein the stem cells have specific markers:
are SSEA3-, SSEA4-, OCT-4+ or
are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, SSEA3-, SSEA4-, OCT-4+.  

Thus, instant claims 1-10 are broader than, and encompassed by claim 3 of the ‘904 patent. It would have been obvious to broaden the scope of the claims of the 904 to arrive at the instant claims.

Claims 1-10 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,914,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the patented claims.
Instant claims 1-10 and 22-23 are directed to methods of making synthetic or decellularized matrix seeded with isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood.
Claim 1 of US Patent No. 7,914,779 is directed to methods of making a decellularized matrix seeded with isolated placental stem cells, the stem cells been isolated from a placenta which has been treated to remove cord blood, and wherein the stem cells have specific markers:
are CD34-, OCT-4+ and SSEA4-.  

Thus, instant claims 1-10 are broader than, and encompassed by claim 1 of the ‘779 patent. It would have been obvious to broaden the scope of the claims of the’779 patent to arrive at the instant claims.

Claims 1-10 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 8,435,788.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the patented claims.
Instant claims 1-10 and 22-23 are directed to methods of making synthetic or decellularized matrix seeded with isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood.
Claims 12-15 of US Patent No. 8,435,788 are directed to methods of making a synthetic or decellularized matrix seeded with isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood, and wherein the stem cells have specific markers:
do not express MHC Class 2 antigens;
are CD34-, CD10+ and SH2+ and
are additionally CD29+, CD44+, CD45-, CD54+, CD90+, SH3+, SH4+.  

Thus, instant claims 1-10 and 21-23 are broader than, and encompassed by claim 12-15 of the ‘788 patent. It would have been obvious to broaden the scope of the claims of the ‘788 patent to arrive at the instant claims.

Claims 1-10, 13-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,139,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the patented claims.
Instant claims 1-10 and 22-23 are directed to methods of making synthetic or decellularized matrix seeded with isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood.
Claims 1-6 of US Patent No. 9,139,813 are directed to methods of treating traumatic injury of the skin comprising administering a synthetic or decellularized matrix seeded with isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood, wherein the stem cells have the same specific markers:
(a) express antigens recognized by SH2, SH3 and SH4 antibodies; 
(b) do not express MHC Class 2 antigens;
(c) are SSEA3-, SSEA4-, OCT-4+ and ABC-p+; or
(e) are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, SSEA3-, SSEA4-, OCT-4+, and ABC-p+;

The cells claimed within the instant methods of making a tissue matrix, and produced from an isolated placenta are broader than, and encompassed by, the claimed cells of the methods of the ‘813 patent.  Thus, it would have been obvious to use the cells of the instant claims in methods of using the product.
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application which is filed as a direct result of a restriction of the patent containing such patentably indistinct claims. See also MPEP 804.01. 

Double Patenting Rejections over Co-Pending Applications and Patents which share an inventive entity or Assignee:
Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 7,638,141 (earliest possible priority of 12/5/2000).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental cells made therefrom.
Claims 1-12 of US Patent No. 7,638,141 (earliest possible priority of 12/5/2000) are directed to isolated placental stem cells, wherein said population is obtained by perfusion of a post-partum human placenta with a perfusion solution, by passing said perfusion solution into one or both of the umbilical artery and umbilical vein of said placenta, and collecting said perfusion solution to produce cell-containing perfusate; and isolation of said population of placental cells from said perfusate, wherein said placenta has been drained of cord blood and flushed to remove residual blood; wherein said nucleated placental cells are not obtained from cord blood; and wherein said perfusate comprises nucleated placental cells from said human placenta.
Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells of the ‘141 patent.  

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 7,976,836 (earliest possible priority of 12/5/2000), further in view of Chen et al.  Intracerebral transplantation of bone marrow with BDNF after MCAo in Rat. Neuropharmacology, 2000. 39:711-716 to “Chen”.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental cells made therefrom.
Claims 1-12 of US Patent No. 7,976,836 are directed to methods of treating stroke or ischemia comprising administering isolated placental stem cells, wherein the stem cells have specific markers:
(a) express antigens recognized by SH2, SH3 and SH4 antibodies; 
(b) do not express MHC Class 2 antigens;
(c) are SSEA3-, SSEA4-, OCT-4+; or
(e) are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, SSEA3-, SSEA4-, OCT-4+;

Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells in the methods of the ‘836 patent.  However, Chen establishes it was known to treat stroke and/or ischemia with stem cells.   Thus, it would have been obvious to use the cells of the instant claims in methods of using the product.

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No: 8,293,223 (earliest possible priority of 12/5/2000), further in view of Graziella et al.  The Control of Epidermal Stem Cells (Holoclones) In the Treatment of Massive Full-Thickness Burns With Autologous Keratinocytes Cultured on Fibrin. Transplantation, 1999. 68(6):868-879 to “Graziella”.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental cells made therefrom.
Claims 1-7 of US Patent No: 8,293,223 are directed to methods of treating an injury of the skin comprising administering isolated placental stem cells, wherein the stem cells have specific markers:
 (c) are SSEA3-, SSEA4-, OCT-4+; or
(e) are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH3+, SH4+, SSEA3-, SSEA4-, OCT-4+;


Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells in the methods of the ‘223 patent.  However, Graziella establishes it was known to treat skin wounds with stem cells.  Thus, it would have been obvious to use the cells of the instant claims in methods of using the product.

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No: 8,545,833 (earliest possible priority of 12/6/2000), further in view of Bishop. Michael R. Potential Use of Hematopoietic Stem Cells After Radiation Injury.  Stem Cells, 1997. 15(1):305-310 to “Bishop.” Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental cells made therefrom.
Claims 1-12 of US Patent No: 8,545,833 are directed to methods of treating radiation injury comprising administering isolated placental stem cells, wherein the stem cells have specific markers:
(c) are SSEA3-, SSEA4-, OCT-4+; or
(e) are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH3+, SH4+, SSEA3-, SSEA4-, OCT-4+;


Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells in the methods of the ‘833 patent.  Bishop establishes it was known to treat Radiation Injury with stem cells. Thus, it would have been obvious to use the cells of the instant claims in methods of using the product.

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No: 9,149,569 (earliest possible priority of 12/6/2000), further in view of WO 99/49015 to “Deisher.”  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-10 of US Patent No: 9,149,569 are directed to methods of repairing heart tissue in an individual that suffered from myocardial infarction comprising administering isolated placental stem cells, wherein the stem cells have specific markers:
(c) are SSEA3-, SSEA4-, OCT-4+; or
(e) are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, SSEA3-, SSEA4-, OCT-4+;


Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells in the methods of the ‘569 patent.  Deisher discloses it was known to treat myocardial infarction with stem cells. Thus, it would have been obvious to use the cells of the instant claims in methods of using the product.

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No: 8,580,563 (earliest possible priority of 12/6/2000). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-31 of US Patent No: 8,580,563 (earliest possible priority of 12/6/2000) are directed to isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood, and wherein the stem cells have specific markers:
(e) are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, OCT-4+;


Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells of the ‘563 patent.  

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No. 9,387,283 (earliest possible priority of 12/5/2000). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-11 of US Patent No. 9,387,283 are directed to a method of collecting a cell population comprising, perfusing a post-partum human placenta with a perfusion solution by passing said perfusion solution into one or both of the umbilical artery and umbilical vein of said placenta; and collecting said perfusion solution, wherein said collected perfusion solution comprises a cell population comprising a nucleated placental cell population.
Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells of the ‘283 patent.  

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10,113,146 (earliest possible priority of 12/5/2000). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-12 of US Patent No. 10,113,146 are directed to a method of collecting embryonic-like stem cells from a placenta which has been treated to remove residual cord blood said method comprising: perfusing a placenta which has been drained of cord blood with an anticoagulant perfusion solution to flush out residual cells and embryonic-like stem cells from said drained placenta, and collecting said residual cells and embryonic-like stem cells and perfusion solution from the drained placenta.
Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells of the methods of the ‘146 patent.  


Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No. 7,255,879 (earliest possible priority of 12/5/2000).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-11 of US Patent No. 7,255,879 are directed to A method of collecting a population of cells comprising human CD34.sup.- placental stem cells from post-partum exsanguinated human placenta, said method comprising: perfusing said placenta with a perfusion solution in an amount and for a time sufficient to collect cells, wherein said placenta has been drained of cord blood and flushed to remove residual blood prior to said perfusing, and wherein said perfusing is performed by passing said perfusion solution into one or both of the umbilical artery and umbilical vein of said placenta; and collecting said perfusion solution from said placenta so that said population of cells is collected, wherein said population of cells comprises CD34.sup.- placental stem cells.
Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells of the methods of the ‘879 patent.  

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No: 7,468,276 (earliest possible priority of 12/6/2000).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-18 of US Patent No: 7,468,276 are directed to isolated placental stem cells, wherein the stem cells have specific markers: CD10+, CD29+, CD44+, CD45-, CD54+, CD90+, SH3+, SH4+, OCT-4+, SSEA3- , SSEA4-;
Therefore, the instant cells claimed and methods making them are broader than and anticipate the earlier claimed cells of the ‘276 patent.  


Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No: 7,311,905 (earliest possible priority of 12/31/2002), further in view of 8,580,563 (earliest possible priority of 12/6/2000).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-17 of US Patent No: 7,311,905 are directed to isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood, wherein the stem cells have specific markers:
are CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, SSEA3-, SSEA4-, OCT-4+.


The instant claims are generic with regard to the specific markers, although the methods of making the cells by isolating them from a placenta which has been treated to remove cord blood significantly overlaps in scope.
However, US Patent No: 8,580,563 discloses isolated placental stem cells, wherein the stem cells have specific markers: CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, OCT-4+(claimed therein).  Further, the ‘563 Patent discloses markers “SSEA3” and “SSEA4-“ are  inherent to placental stem cells as evidenced by the specification of the ‘563 Patent at Column 16, lines 19-25.
Therefore, it would have been obvious to claim isolated placental stem cells comprising the markers of the claims of the ‘905 patent because they were known at the time of the invention.  

Claims 13-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, 51-54 of US Patent No: 8,057,789 (earliest possible priority of 12/31/2002), further in view of 8,580,563 (earliest possible priority of 12/6/2000).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims.  
Instant claims 13-18 and 20-21 are directed to an isolated mammalian placenta that has been exsanguinated and perfused to obtain embryonic-like stem cells, and the isolated placental stem cells made therefrom.
Claims 1-24, and 51-54 of US Patent No: 8,057,789 are directed to isolated placental stem cells, wherein the stem cells have been isolated from a placenta which has been treated to remove cord blood, wherein the stem cells have specific markers:
are CD34- (claim 1) and CD10+, CD29+, CD44+, CD45-, CD54+, CD90+, and OCT-4+ (claims 51-54).


The instant claims are generic with regard to the specific markers, although the methods of making the cells by isolating them from a placenta which has been treated to remove cord blood significantly overlaps in scope.
However, US Patent No: 8,580,563 discloses isolated placental stem cells, wherein the stem cells have specific markers: CD10+, CD29+, CD34-, CD44+, CD45-, CD54+, CD90+, SH2+, SH3+, SH4+, OCT-4+(claimed therein).  Further, the ‘563 Patent discloses markers “SSEA3” and “SSEA4-“ are  inherent to placental stem cells as evidenced by the specification of the ‘563 Patent at Column 16, lines 19-25.
Therefore, it would have been obvious to claim isolated placental stem cells comprising the markers of the claims of the ‘789 patent because they were known at the time of the invention.  

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633